DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Super Smash Brothers Ultimate (https://www.ssbwiki.com/Battle_Arena herein’ known as Ultimate).

Re claims 1 and 5: Ultimate discloses a computing system (Nintendo Direct and network servers) comprising:
one or more processors (game system); and
one or more memories having stored therein computing instructions (inherently, the game is stored on the game device and or the servers) that, upon execution by the one or more processors, cause the computing system to perform operations comprising:

determining that none of a plurality of player slots for the competition are open (SSBWiki: a maximum number of palyers are allowed in the ring at once, and or a competition is already taking place and thus in both cases there are not any remaining slots available for the person to enter the ring).
assigning the first player to a queue of waiting players that are waiting to join the competition (SSBWiki: when the players enter the arena, they are placed into a queue to join the match.);
generating game video output that displays a competition area, a waiting area, and a plurality of audience portions, the waiting area including a plurality of character representations that represent the waiting players, the plurality of character representations including a first character representation representing the first player, wherein the plurality of character representations included in the waiting area are displayed simultaneously with current gameplay in the competition area (SSBWiki shows such, as depicted in the picture below);
and inserting, into the plurality of audience portions, a first audience portion associated with a first group of spectators that receive a first game video stream associated with the first (the screenshot of the lobby area of Ultimate shows a first audience portion).
Due to the lack of specific explanation, Ultimate fails to disclose determining that one of the plurality of player slots has opened; assigning, based on a position of the first player within the queue, the first player to fill the one of the plurality of player slots moving the first character representation from the waiting area to the competition area. However it is obvious to one of ordinary skill in the art that the game determines that a player slot has opened and the first player in the waiting line of Ultimate would take the place of an available spot as such is the purpose of a waiting line.


    PNG
    media_image1.png
    636
    1131
    media_image1.png
    Greyscale

9292164
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ultimate in view of Ikenaga(U.S. Patent No. 20160250553).

Re claims 6 and 14. Ultimate fails to disclose with respect to the computer-implemented method of claim 5, wherein the game video output includes a competition audience having a plurality of audience portions. However, Ikenaga discloses a spectator arena with various locations for audience members to be situated around the competition (see Fig 8, and paragraph [0078]). It would have been obvious to one of ordinary skill in the art to modify the game of Ultimate with various spectator locations for the purpose of offering different views of the competition to spectators.

Allowable Subject Matter
Claims 2-4, 5, 7-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715